PER CURIAM.
After reviewing appellants’ initial brief in which appellants concede that our decision in Aspen v. Bayless, 552 So.2d 298 (Fla. 2d DCA 1989), is controlling, and pursuant to Florida Rule of Appellate Procedure 9.315(a), we affirm the trial court’s order which denied appellants’ motion to tax costs and attorney’s fees. As in Aspen, we certify to the supreme court the following question of great importance:
CAN A NONPARTY RECOVER COSTS IT HAS INCURRED ON BEHALF OF A NAMED PARTY UNDER THE RULE AND STATUTES REGARDING OFFERS OF JUDGMENT, OR ARE COSTS RECOVERABLE UNDER THOSE PROVISIONS ONLY BY PARTIES WHO HAVE PAID COSTS OR INCURRED LIABILITY TO DO SO?
We further note that the Fifth District Court of Appeal has certified conflict to the supreme court on this issue in Hough v. Huffman, 555 So.2d 942 (Fla. 5th DCA 1990).
Affirmed.
FRANK, A.C.J., and PARKER and ALTENBERND, JJ., concur.